DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Application No. 15/973,675 filed on May 08, 2018 and the Request for continued examination (RCE) presented on December 02, 2020, amendment presented on April 29, 2021 which amends claims 1, 9 and 15 and presents arguments, is hereby acknowledged. Claims 1-20 are currently pending and subject to examination.

Information Disclosure Statement
3.    The information disclosure statement (IDS) submitted on 05/08/2018 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
4.      Claims 1-20 are allowed.

Response to Arguments
5.       With regard to the Applicant’s remarks dated April 29, 2021:
           Regarding rejection of claims 1-20 under 35 U.S.C. §103, Applicant’s arguments have been fully considered. Applicants argue at page 11 of remarks as filed on April 29, 2021 that that neither Ramarao, Ignatyev nor Ferris disclose “recommending at least 

6.      The following is an examiner’s statement of reasons for allowance: the prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification.

                   EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
          With regard to the Applicant’s remarks dated April 29, 2021:
          Regarding rejection of claims 1-20 under 35 U.S.C. §103, Applicant’s arguments have been fully considered. Applicants argue at page 11 of remarks as filed on April 29, 2021 that that neither Ramarao, Ignatyev nor Ferris disclose “recommending at least one new resource for use by the first user, along with a percentage possibility of use of the at least one new resource by the first user, based on the resource usage history and a current resource usage of the first user, the resource usage frequency of the first user, and the resource usage history and a current resource usage of each of the related user and organizational rules; and automatically provisioning a computing device of the first 

     For Instance, The prior art of record (in particular, Ignatyev et al. (US 2017/0318083 A1, hereinafter as “Ignatyev”) does not disclose “recommending at least one new resource for use by the first user, along with a percentage possibility of use of the at least one new resource by the first user, based on the resource usage history and a current resource usage of the first user, the resource usage frequency of the first user, and the resource usage history and a current resource usage of each of the related user and organizational rules; and automatically provisioning a computing device of the first user with the new resource” as recited by amended Independent Claims 1, 9 and 15.
      Rather Ignatyev discloses analyze usage of a set of cloud infrastructure resources within 1 hour period or previous 90 days (usage pattern) for a set of related tenants (users), create usage signatures for tenants or users based on the resource usage of the users account and observe pattern usage signatures related to demand of resources for each tenant or user and evaluate demand of resources usage of specific users (e.g. evaluate consistency of the set of related users) and determining demand for a particular type of resources needed for a user (e.g. user is inclined to use a resource) based on observe pattern usage signatures related to demand of resources for each tenant or user (e.g. latent action) (Ignatyev: [paragraph 0100-0102, 0131-0132, 0134]).

     For Instance, The newly discovered prior art reference Abuelsaad et al. (US 2014/0195297 A1, hereinafter as “Abuelsaad”) does not disclose “recommending at 
     Rather Abuelsaad discloses recommend upgrade(s) which most closely match the user's needs based on cost, usage, etc. and analyze usage data collected, taking into account whether the function was provided by the local device or accessed on a remote device in order to make device upgrade or purchase recommendation(s) using a risk-management component when making decisions about alternative and complementary device suggestions (Abuelsaad: [paragraph 0021-0022]).

    For Instance, The newly discovered prior art reference Naik et al. (US 2018/0248941 A1, hereinafter as “Naik”) does not disclose “recommending at least one new resource for use by the first user, along with a percentage possibility of use of the at least one new resource by the first user, based on the resource usage history and a current resource usage of the first user, the resource usage frequency of the first user, and the resource usage history and a current resource usage of each of the related user and organizational rules; and automatically provisioning a computing device of the first user with the new resource” as recited by amended Independent Claims 1, 9 and 15.


      In light of response presented on April 29, 2021, no better art exists to teach all of the claims limitations as in Independent claims 1, 9 and 15. Therefore, no new grounds of rejections are made. No other previously made grounds of rejection remain. Claims 1, 9 and 15 are allowable.

7.     When taken in context the claim as a whole was not uncovered in the prior art, the dependent claims are allowed as they depend upon an allowable independent claims.

8.    Therefore, Claims 1-20 are considered allowable. Since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combinations of limitations specified in the independent claims.

9.     Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072.  The examiner can normally be reached on Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/M.J.S/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459